DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DIGNA ACOSTA,
                                 Appellant,

                                    v.

                              JORGE OMAR,
                                Appellee.

                              No. 4D18-1223

                         [February 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. FMCE 03-
014464.

    Rima C. Bardawil of Law Office Rima C. Bardawil, P.A., Miami Lakes,
for appellant.

  Marc Anthony Douthit, Miami Lakes, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.